Motion by appellant to dispense with printing on his appeal from a judgment of the County Court, Suffolk County, rendered February 27, 1963, convicting him of violating subdivision 1 of section 1141 of the Penal Law (a misdemeanor). On the court’s own motion, the appeal and the motion are transferred to the Appellate Term of the Supreme Court, Second Judicial Department. That court is now vested with the jurisdiction to determine this appeal and all motions incident thereto (see order of this court No. 47, dated July 12, 1962; N. Y. Const., art. YI, § 5, subd. b; § 8, subd. d). Beldoek, P. J., Ughetta, Brennan, Hill and Rabin, JJ., concur.